Citation Nr: 0301482	
Decision Date: 01/27/03    Archive Date: 02/04/03

DOCKET NO.  97-17 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San 
Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to special monthly pension based on the need 
for regular aid and attendance or at the housebound rate 
as a surviving spouse of a veteran.  


REPRESENTATION

Appellant represented by:	Pedro A. Fuentes Rivera, 
Attorney at Law


WITNESSES AT HEARING ON APPEAL

Appellant and her son


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel


INTRODUCTION

The veteran served on active duty for a brief period, from 
May to August 1954.  He died on July [redacted], 1996; the 
appellant is his surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office 
(RO) in San Juan, the Commonwealth of Puerto Rico.  In 
that determination, the RO denied the appellant's claim of 
entitlement to special monthly pension based on the need 
for regular aid and attendance or at the housebound rate 
as a surviving spouse of a veteran.  The appellant 
disagreed and this appeal ensued.  

In June 2000, a hearing was held before the undersigned, 
who is the Board member making this decision and who was 
designated by the Chairman to conduct that hearing 
pursuant to 38 U.S.C.A. § 7107(c) (West Supp. 2002).  A 
transcript of the hearing is of record.  

In November 2000, the Board remanded this appeal for 
additional evidentiary development.  



FINDING OF FACT

The appellant is not bedridden, housebound, or in need of 
regular aid and attendance.


CONCLUSION OF LAW

The criteria for special monthly pension based on the need 
for regular aid and attendance or at the housebound rate 
as a surviving spouse of a veteran are not met.  
38 U.S.C.A. §§ 1155, 1521(d) and (e), 5107(a) (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.351, 3.352 (2002).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) 
redefined VA's duty to assist, enhanced its duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim, and eliminated the well-grounded-
claim requirement.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West Supp. 2002); 38 C.F.R. §§ 3.102, 
3.156, 3.159, and 3.326 (2002).  

The VCAA prescribed that the amendments to 38 U.S.C.A. 
§ 5107 are effective retroactively to claims filed and 
pending before the date of enactment.  38 U.S.C.A. § 5107 
note (Effective and Applicability Provisions) (West Supp. 
2002).  The United States Court of Appeals for the Federal 
Circuit has ruled that the retroactive effective date 
provision of the Act applies only to the amendments to 
38 U.S.C.A. § 5107.  See Bernklau v. Principi, 291 F.3d 
795 (Fed. Cir. 2002); Dyment v. Principi, 287 F.3d 1377 
(Fed. Cir. 2002).  However, the VA regulations promulgated 
to implement the Act provide for the retroactive effect of 
the regulations, except as specified.  See 66 Fed. Reg. 
45,620 (Aug. 29, 2001).  Whereas VA regulations are 
binding on the Board, 38 C.F.R. § 20.101(a) (2002), the 
Board in this decision will apply the regulations 
implementing the VCAA as they pertain to the claims at 
issue.  

The claim involves a request for special monthly pension 
and there is no particular application form required.  
Thus, there is no issue as to provision of a form or 
instructions for applying for these benefits.  38 U.S.C.A. 
§ 5102 (West Supp. 2002); 38 C.F.R. § 3.159(b)(2) (2002). 

VA must provide the claimant and the claimant's 
representative, if any, notice of required information and 
evidence not previously provided that is necessary to 
substantiate the claims.  38 U.S.C.A. § 5103(a) (West 
Supp. 2002); 38 C.F.R. § 3.159(b) (2002).  The RO sent the 
appellant a March 1997 letter informing her of the 
requirements for showing entitlement to special monthly 
pension for aid and attendance or at the housebound rate 
and informing her she could submit additional evidence 
concerning the appeal.  In an April 1997 statement of the 
case and in June 1997, April 2000, and June 2000 
supplemental statement of the case, the RO told the 
appellant of the criteria and the evidence considered in 
evaluating the claim.  The Board, by its November 2000 
remand, discussed the evidence that could support the 
claim.  The RO then sent the appellant an April 2002 
letter discussing the evidence necessary to establish 
entitlement, the information or evidence VA needed from 
her, and when and where to send that evidence.  After 
further evidentiary development, the RO issued a July 2002 
supplemental statement of the case listing the evidence 
considered, the legal criteria for evaluating the claim, 
and the analysis of the facts as applied to those 
criteria, thereby informing the appellant of the 
information and evidence necessary to substantiate the 
claim.  There is no indication that additional 
notification of the types of evidence needed to 
substantiate the claim, or of VA's or the appellant's 
responsibilities with respect to the evidence, is 
required.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

VA must also make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate 
the claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 
Supp. 2002); 38 C.F.R. § 3.159(c), (d) (2002).  Such 
assistance includes making every reasonable effort to 
obtain relevant records (including private and service 
medical records and those possessed by VA and other 
Federal agencies) that the claimant adequately identifies 
to the Secretary and authorizes the Secretary to obtain.  
38 U.S.C.A. § 5103A(b) and (c) (West Supp. 2002); 
38 C.F.R. § 3.159(c)(1-3) (2002).  The appellant has 
submitted various medical records from private health care 
providers.  The Board, in its November 2000 remand, 
directed the RO to ask the appellant to provide a list of 
health care professionals who had treated her since 1997 
and to obtain all records of any treatment.  The RO did so 
in its April 2002 letter to the appellant.  The appellant 
responded with an April 2002 statement, which did not 
specify any treatment by health care professionals, though 
she did indicate that she required medications.  The 
appellant has not identified any further sources of 
treatment.  The Board concludes that VA has undertaken 
reasonable efforts to assist the appellant in obtaining 
evidence necessary to substantiate the claim for the 
benefit sought.  

Assistance shall include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim .  
38 U.S.C.A. § 5103A(d) (West Supp. 2002); 38 C.F.R. 
§ 3.159(c)(4) (2002).  The RO afforded the appellant VA 
examinations in January and February 1997 and in June 
2002.  

On appellate review, the Board sees no areas in which 
further development may be fruitful.  Though the record 
does not include a specific reference to the requirements 
of the VCAA in any communication between VA and the 
appellant, for the reasons stated above VA has satisfied 
its notice and assistance obligations.  There would be no 
possible benefit to remanding this case to the RO for its 
consideration of the requirements of the VCAA in the first 
instance.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face 
of overwhelming evidence in support of the result in a 
particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  Under 
these circumstances, adjudication of this appeal, without 
referral to the RO for initial consideration under VCAA, 
poses no harm or prejudice to the appellant.  See, e.g.,  
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-
92.   Moreover, the supplemental statement of the case in 
July 2002 provided the appellant with notice of the VCAA 
regulations, which implement the VCAA and do not provide 
any rights other than those provided by the VCAA.  

II.  Analysis

The appellant is in receipt of death pension benefits and 
here seeks special monthly pension provided by 38 U.S.C.A. 
§ 1521(d) and (e).  This benefit is payable, in part, 
where the appellant is bedridden or so helpless as to be 
in need of regular aid and attendance.  38 C.F.R. 
§ 3.351(a)(5) and (b).  The appellant will be considered 
in need of regular aid and attendance if she: 

(1)  Is blind or so nearly blind as to have 
corrected visual acuity of 5/200 or less, in both 
eyes, or concentric contraction of the visual 
field to 5 degrees or less; or

(2)  Is a patient in a nursing home because of 
mental or physical incapacity; or

(3)  Establishes a factual need for aid and 
attendance under the criteria set forth in 
38 C.F.R. § 3.352(a).  

Section 3.352(a) provides for the following considerations 
in determining the need for regular aid and attendance: 
inability of claimant to dress or undress herself, or to 
keep herself ordinarily clean and presentable; frequent 
need of adjustment of any special prosthetic or orthopedic 
appliances which by reason of the particular disability 
cannot be done without aid (this will not include the 
adjustment of appliances which normal persons would be 
unable to adjust without aid, such as supports, belts, 
lacing at the back, etc.); inability of claimant to feed 
herself through loss of coordination of upper extremities 
or through extreme weakness; inability to attend to the 
wants of nature; or incapacity, physical or mental, which 
requires care or assistance on a regular basis to protect 
her from hazards or dangers incident to her daily 
environment.  

"Bedridden" is defined as a condition that, through its 
essential character, actually requires that the claimant 
remain in bed.  The fact that claimant has voluntarily 
taken to bed or that a physician has prescribed rest in 
bed for the greater or lesser part of the day to promote 
convalescence or cure will not suffice.  Id.  

It is not required that all of the above described 
disabling conditions are found to exist before a favorable 
rating may be made.  The particular personal functions 
that the claimant is unable to perform should be 
considered in connection with his condition as a whole.  
It is only necessary that the evidence establishes that 
the claimant is so helpless as to need regular aid and 
attendance, not that there is a constant need.  
Determinations that the claimant is so helpless as to be 
in need of regular aid and attendance will not be based 
solely upon an opinion that her condition is such as would 
require her to be in bed.  They must be based on the 
actual requirement of personal assistance from others.  
Id.  

The appellant also seeks entitlement to a special monthly 
pension based on claimed housebound status, which is 
payable where the appellant/surviving spouse does not 
qualify for an annual rate of death pension payable based 
on need for aid and attendance and is permanently 
housebound by reason of disability.  The "permanently 
housebound" requirement is met when the surviving spouse 
is substantially confined to her home (ward or clinical 
areas, if institutionalized) or immediate premises by 
reason of disability or disabilities which it is 
reasonably certain will remain throughout her 
lifetime.38 C.F.R. § 3.351(f); see 38 U.S.C.A. § 1541(e).  

The evidence relevant to the determination of whether the 
appellant is entitled to special monthly pension as a 
surviving spouse is as follows:

? VA psychiatric examination in January 1997 revealed 
diagnoses of dysthymia with strong somatization 
features and passive dependent personality features.  
It was noted that during the day a woman who usually 
leaves in the afternoon accompanied the appellant.  

? VA examination in February 1997, for aid and 
attendance purposes, indicated that the appellant 
arrived in a private car with her daughter as an 
attendant.  The examiner noted that she was not blind 
or hospitalized and that she had various medical 
ailments, including arterial hypertension, diabetes 
mellitus, peripheral neuropathy, carpal tunnel 
syndrome, and right elbow pain.  There were no 
restrictions of the upper extremities and she was 
able to walk with adequate balance and without 
deficit in weight bearing.  She was able to carry out 
activities of daily living and attend to the needs of 
nature.  She traveled away from home to attend 
medical appointments and to go to a supermarket and 
church, but had to be taken to these places by one of 
her two sons or by her daughter.  In a typical day, 
she arose at 6:00 a.m., attend to the needs of 
nature, washed herself, dressed, prepared her 
breakfast, and did household chores (e.g., fixed her 
bed, washed clothes).  She then ate lunch and took a 
nap, followed by any pending household chores.  After 
dinner, she usually watched television with her 
daughter and retired about 9:00 p.m.  The examiner 
noted that she could walk without the assistance of 
another person for one block from her home and could 
leave her home whenever necessary accompanied by one 
of her sons or her daughter.  

? A private psychiatric examination in January 1998 
indicated that the appellant had been under 
psychiatric care since 1993, with regular bimonthly 
appointments.  The diagnosis was dysthymia treated 
with medication and supportive psychotherapy.  The 
psychiatrist concluded that the appellant was unable 
to work.  

? Private medical records from February 1998 to 
February 2001 revealed treatment for a variety of 
medical disorders.  There was nothing in any of these 
records to suggest that the appellant was bedridden 
or housebound.  

? VA examination in June 2002, for aid and attendance 
purposes, indicated that the appellant was 56 years 
old, lived alone in her own house, and arrived at the 
examination in a private car with her daughter.  The 
examiner reported that the appellant was not 
bedridden or confined to a wheelchair, but required 
close supervision and needed company to report for 
the examination.  She had loss of vision in the left 
eye due to previous facial palsy.  The examiner 
opined that the appellant was partially independent 
and needed supervision to her daily living 
requirements and occasionally assistance.  Her 
medical history included noninsulin dependent 
diabetes mellitus, hypertension, bilateral breast 
cysts and fibrosis, liver cirrhosis, bilateral carpal 
tunnel syndrome, degenerative joint disease of the 
right fifth toe, cyst of the plantar aspect of the 
feet, total hysterectomy, facial palsy on the left 
side, and an episode of cardiac arrhythmia.  She 
complained of generalized malaise, weakness, loss of 
balance, dyspnea, irregular sleep, hyperacidity, 
constipation, polyuria, and arthralgia.  She reported 
that during a typical day, she remained sedentary in 
her home where she cooked her own food, watched 
television, listened to the radio, performed light 
home duties, walked, and exercised.  Examination 
showed her to be alert, coherent, and depressed, 
weighing about 150 pounds, with satisfactory 
nutrition.  She was able to walk without the 
assistance of another person by using a walking cane 
and was able to leave home at any time with company 
or close supervision.  In conclusion, the examiner 
noted that a combination of her ailments and severe 
depression made her unfit to perform any activity 
other than light duties.  

? VA psychiatric examination in June 2002 showed a 
diagnosis of dysthymia.  It was noted that the 
appellant lived alone and that her sister-in-law 
helped her with household chores during the day.  

Concerning the need for regular aid and attendance of 
another person, the record does not indicate that the 
appellant is blind or that she is a patient in a nursing 
home.  Though the June 2002 examination indicated a loss 
of vision in the left eye due to left palsy, it did not 
reveal ocular blindness.  Both the 1997 and 2002 
examinations revealed the appellant living alone in her 
home, not in a nursing home.  

Thus, to qualify for special monthly pension, the evidence 
must establish a factual need for aid and attendance under 
the criteria set forth in 38 C.F.R. § 3.352(a).  None of 
the evidence described above suggests that the appellant 
is unable to dress or undress herself, keep herself 
ordinarily clean and presentable, feed herself, or attend 
to the wants of nature.  In fact, the evidence reveals 
just the opposite.  The 1997 and 2002 examinations show 
that she can dress herself, maintain and feed herself, and 
attend to the wants of nature.  Nor does this evidence 
indicate the use of prosthetic or orthopedic appliances 
needing adjustment that cannot be done without aid, or 
incapacity necessitating regular care or assistance to 
protect her from hazards or dangers incident to her daily 
environment.  

Moreover, none of the evidence cited above indicated that 
the appellant was bedridden.  The evidence showed that the 
1997 and 2002 examinations and the clinical records from 
1998 to 2001 were conducted at medical facilities and that 
the appellant reported for the examinations and 
consultations in a motor vehicle and ambulated into the 
examination room with the aid of a cane on the most recent 
examination, thus demonstrating that she is not bedridden.  

The appellant also seeks special monthly pension based on 
housebound status.  38 C.F.R. § 3.351(d).  To qualify for 
special monthly pension based on housebound status, it 
must be shown that the appellant is permanently housebound 
by reason of disability, meaning that she is substantially 
confined to her home (ward or clinical areas, if 
institutionalized) or immediate premises by reason of 
disability or disabilities which it is reasonably certain 
will remain throughout her lifetime.  38 C.F.R. 
§ 3.351(f).  The evidence summarized above provides ample 
evidence of the appellant's ability to leave her home, 
even with the assistance of others.  Most recently, in the 
June 2002 examination, the examiner remarked that the 
appellant was able at any time to leave home with company 
or close supervision.  The appellant is not permanently 
housebound.  

In light of the evidence of record and based on this 
analysis, it is the determination of the Board that the 
preponderance of the evidence is against the claim of 
entitlement to special monthly pension based on the need 
for regular aid and attendance or at the housebound rate 
as a surviving spouse of a veteran.


ORDER

Entitlement to special monthly pension based on the need 
for regular aid and attendance or at the housebound rate 
as a surviving spouse of a veteran is denied.  



		
	JOAQUIN AGUAYO-PERELES
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

